                                                                        HH
Case 0:19-cv-61375-RAR Document 33 Entered on FLSD Docket 02/13/2020 Page 1 of 3
                Case: 20-10532 Date Filed:
                                    (1 of 17)
                                           02/10/2020 Page: 1 of 2
                                                                                    Feb 12, 2020
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT                                                   MIAMI

                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                         February 12, 2020

  John Thomas Patti III
  Law Offices of Jibrael S. Hindi
  110 SE 6TH ST STE 1700
  FORT LAUDERDALE, FL 33301

  Jibrael Jarallah Said Hindi
  Deric Zacca, PA
  110 SE 6TH ST STE 1700
  FT LAUDERDALE, FL 33301

  Appeal Number: 20-10532-E
  Case Style: Vilma Reyes v. Radius Global Solutions, LLC
  District Court Docket No: 0:19-cv-61375-RAR

  This Court requires all counsel to file documents electronically using the Electronic Case
  Files ("ECF") system, unless exempted for good cause.

  The referenced case has been docketed in this court. Please use the appellate docket number
  noted above when making inquiries.

  Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
  admitted for this particular proceeding pursuant to 11th Cir. R. 46-3, or admitted pro hac vice
  pursuant to 11th Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who
  wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
  Application for Admission to the Bar and Appearance of Counsel Form are available at
  www.ca11.uscourts.gov. The clerk generally may not process filings from an attorney until that
  attorney files an appearance form. See 11th Cir. R. 46-6(b).

  11th Cir. R. 33-1(a) requires appellant to file a Civil Appeal Statement in most civil appeals.
  You must file a completed Civil Appeal Statement, with service on all other parties, within 14
  days from the date of this letter. Civil Appeal Statement forms are available on the Internet at
  www.ca11.uscourts.gov, and as provided by 11th Cir. R. 33-1(a).

  Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
  Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
  CIP within 14 days after the date the case or appeal is docketed in this court;
Case 0:19-cv-61375-RAR Document 33 Entered on FLSD Docket 02/13/2020 Page 2 of 3
                Case: 20-10532 Date Filed:
                                    (2 of 17)
                                           02/10/2020 Page: 2 of 2


  Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
  or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
  See FRAP 26.1 and 11th Cir. R. 26.1-1.

  On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
  complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
  filers (except attorneys appearing in particular cases as pro se parties) are not required or
  authorized to complete the web-based CIP.

  Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of (14)
  days from this date, this appeal will be dismissed by the clerk without further notice unless the
  default(s) noted below have been corrected:

  File a Transcript Information Form, as required by Fed.R.App.P. 10(b)(1); a Transcript
  Information Form is available from the district court clerk. Appellant is required to file and
  serve copies of the form in accordance with the instructions included on the form. UNLESS A
  TRANSCRIPT IS ORDERED, APPELLANT'S BRIEF MUST BE SERVED AND FILED
  WITHIN 40 DAYS FROM FEBRUARY 10, 2020. See 11th Cir. R. 12-1 and 31-1.



  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Gloria M. Powell, E
  Phone #: (404) 335-6184

                                                                   DKT-2 Appeal WITH Deficiency
Case 0:19-cv-61375-RAR Document 33
                                32 Entered on FLSD Docket 02/13/2020
                                                           02/07/2020 Page 3
                                                                           1 of 3
                                                                                2
                Case: 20-10532 Date Filed:
                                    (3 of 17)
                                           02/10/2020 Page: 1 of 2


                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 0:19-cv-61375-RAR

  VILMA REYES,

         Plaintiff,

  v.

  RADIUS GLOBAL SOLUTIONS LLC,

        Defendant.
  _______________________________________/

                                               NOTICE OF APPEAL

         Plaintiff VILMA REYES hereby gives notice that she appeals to the United States Court

  of Appeals for the Eleventh Circuit from this Court’s January 10, 2020, order (D.E. 30) granting

  Defendant’s motion for judgment on the pleadings and subsequent January 10, 2020, entry of final

  judgment (D.E. 31) in Defendant’s favor.

  DATED: February 7, 2020

                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540

                                                                COUNSEL FOR PLAINTIFF




                                                                                                                 PAGE | 1 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
